Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 30, 32, 39, 42, 46, 48, 54 and 55 are currently pending. Claims 30, 32, 39, 42, 46, 48, 54 and 55 have been amended by Applicants’ amendment filed 12-15-2021. Claims 1, 2, 4, 8-10, 12, 13, 17, 22, 26, 27, 31, 33, 41, 43 and 44 have been canceled by Applicants’ amendment filed 12-15-2021. No claims have been added by Applicants’ amendment filed 12-15-2021.

Applicant's election with traverse of Group II, claims 30-33, 37, 39, 41-43, 46 and 48, directed to a method for generating a plurality of molecules; and the election of Species with traverse as follows: 
Species (A): wherein said first set of molecules comprises DNA molecules (claim 2);
Species (B): wherein capturing comprises encapsulating said one or more molecules in said plurality of beads (claim 26);
Species (C): wherein said first set of molecules and said third set of molecules comprise DNA, and said second set of molecules and said fourth set of molecules comprise molecules selected from the group recited in claim 32 (claim 32);
Species (D): wherein (d) comprises coupling said fourth set of molecules to said second set of molecules or to said plurality of supports (claim 39), in the reply filed on June 7, 2021 was previously acknowledged.  

Claims 1, 2, 4, 8-10, 12, 13, 17, 22, 26, 27 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic 

Claims 31, 33, 37, 41 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 30, 32, 39, 42, 46, 48, 54 and 55 are under consideration to which the following grounds of rejection are applicable. 

Terminal Disclaimers
Applicants filing of an electronic terminal disclaimer to obviate provisional non-statutory double patenting rejections over US Patent Application Nos. 17/312,247; 17/318,364; 17/209,045; 17/166,982; 17/148,942 and 17/003,219, filed on February 7, 2022 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2021 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed May 13, 2019 is a CON of PCT/US2019/031629, filed May 9, 2019, which claims the benefit of US Provisional Patent Application 62/669,796, filed May 10, 2018; and US Provisional Patent Application 62/681,612, filed June 6, 2018.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 15, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
(1)	The provisional rejection of claims 30, 32, 39, 42, 46, 48, 54 and 55 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over: 
(a)	Claims 254-281 of copending US Patent Application No. 17/312,247,
(b)	Claims 1-23 and 34-46 of copending US Patent Application No. 17/318,364,
(c)	Claims 1-25 of copending US Patent Application No. 17/209,045,
(d)	Claims 56-75 of copending US Patent Application No. 17/166,982, and
(e)	Claims 212-231 of copending US Patent Application No. 17/148,942, and
(f)	Claims 77-96 of copending US Patent Application No. 17/003,219 due to Applicant’s filing of a terminal disclaimer, in the reply filed February 7, 2022.


Maintained Objections/Rejections
Claim Interpretation: The term “partitions” is interpreted to include any partitions such as, for example, wells of a well plate, channels or portions of a flow cell, an emulsion, spots on (or portions of) a substrate, beads, layers of a polymersome, etc.
The term “different type of molecule” in claim 30 is interpreted to refer to any difference in types between the first set of molecules and the second set of molecules such as, for example, comprising different structural types (e.g., proteins, peptides, small molecules, oligonucleotides, organic molecules, etc.); different structures (e.g., 5-mer peptides, 10-mer peptides, bound to different linkers on a substrate, comprising different barcodes etc.); derived from different sources; bound to different solid supports, etc.

Double Patenting
	The rejection of claims 30, 32, 39, 42, 46, 48, 54 and 55 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(a)	Claims 1-72 of U.S. Patent No. 10669583, and
	(b)	Claim 1-28 of US Patent No. 10323279 for the reasons already of record.

Response to Arguments
Applicant’s arguments filed December 15, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the claims of the ‘583 patent and the ‘279 patent do not recite wherein the first set of molecules comprises a first different type of molecule than the second set of molecules, or wherein the third set of molecules comprises a second different type of molecule than the fourth set of molecules, and wherein the first and third set, and second and fourth set comprise the same type of molecule (Applicant Remarks, pg. 4, last partial paragraph; and pg. 5, first partial paragraph).
Regarding (a), Applicant’s assertion that the claims of the ‘583 patent and the ‘279 patent do not recite wherein the first set of molecules comprises a first different type of molecule than the second set of molecules, or wherein the third set of molecules comprises a second different type of molecule than the fourth set of molecules, and wherein the first and third set, and second and fourth set comprise the same type of molecule, is not found persuasive. As an initial matter, the instant claims do not indicate how each “type of molecule” is the same “type of molecule” or a different “type of molecule”. The Examiner notes that the first set of molecules and the second set of molecules can be broadly defined and/or narrowly defined such that depending on the definition or identity, each set of molecules can be both the “same type of molecule” or a “different type of molecule”. For example, (1) an array of 100 different peptides can be broadly viewed as a set of organic molecules (e.g., the “same type of molecule”); while the same array of 100 different peptides can also be viewed more narrowly to encompass peptides comprising different structures (e.g., “different types of molecules”); and (2) all sets comprising different barcodes are broadly “the same type of molecule” (e.g., barcoded), as well as “different types of molecules” (e.g., comprising different barcode sequences). Thus, the Examiner asserts that the claims of US10669583 and US10323279 encompass the limitations as recited in instant claims. 

The claims of US10323279 recite: providing partitions comprising a first set of partitions comprising (i) a first set of nucleic acid barcodes molecule comprising barcode sequences and (ii) a plurality of polynucleotides; pooling the first set of partitions; partitioning (i) in a second set nucleic acid barcode molecules comprising barcode sequences and (ii) at least a portion of the contents from pooling into a second set of partitions different than the first set of partitions; and in the second set of partitions, attaching said second set of nucleic acid barcode molecules to said first set of barcoded polynucleotides to generate a second set of polynucleotide barcodes (instant claim 1); wherein the subsets of the barcodes polynucleotides have identical or different barcode sequences (instant claims 2 and 3); the nucleic acid barcodes further comprise a random N-mer (instant claim 18); and 1 million different barcode sequences (instant claim 23) (interpreted as the first and second sets (and third and fourth sets) are different types of molecules; the first and third sets (and second and fourth sets). Thus, the claims are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
(1)	 The rejection of claims 30, 32, 39, 42, 46, 48, 54 and 55 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Kodadek (US Patent Application Publication No. 20070003954, published January 4, 2007).
	Regarding claims 30, 32, 39, 42, 46, 48, 54 and 55, Kodadek teaches arrays of synthetic molecules can be created and employed for various proteomic profiling experiments, such as for monitoring the state of the immune system of a patient, which can be a useful tool for the diagnosis of many types of disease states (Abstract, lines 1-9). Kodadek teaches methods of using synthetic molecules to bind proteins, nucleic acids, carbohydrates or non-adherent cells present in complex biological mixtures including blood, cerebrospinal fluid, sputum and saliva, the invention comprising: (i) constructing an array of synthetic molecules having a plurality of structures; (ii) contacting the array with a complex biological mixture obtained from animals or cells, resulting in the capture of certain biological molecules or cells by certain molecules immobilized on the array; (iii) assessing the binding of certain captured molecules or cells through the use of a labeled reagent that binds specifically to a given class of captured molecule or protein including a labeled secondary antibody; (iv) comparing the binding pattern with the binding pattern of an appropriate control sample (interpreting synthetic molecules, captured molecules of a certain class, labeled reagent, proteins, nucleic acids, carbohydrates, and cells as the same type of molecule or different type molecule within biological partitions; interpreting biological fluids or cells as partitions; and forming a first complex and a second complex by binding molecules to a substrate, and/or binding biological molecules to the synthetic molecules; interpreting binding the label to the captured molecules as binding a third set of molecules to the first complex and the fourth set of molecules to the second complex, claims 30, 32, 39, 46, 54 and 55) (paragraphs [0009], lines 7-9; [0011]; and [0017]). Kodadek teaches in Example 1, that different proteins (interpreted as a first/third set of molecules, second/fourth sets of molecules, and different proteins comprising DNA) exhibit unique and reproducible fingerprints, profiles, or signatures when hybridized to a peptoid microarray, wherein microarrays are constructed that consist of 7680 different octameric peptoids (interpreted as a first/third set of molecules, same type of spotted covalently on a maleimide-functionalized glass microscope slide (interpreting the maleimide functionality as a first/third set of molecules and the peptoids as a second/fourth set of molecules that are coupled) using a robotic pin spotter, wherein the peptoid library was created by split and pool synthesis on polystyrene microbeads using seven different amines (interpreting the microarray as a plurality of supports; each spot on the substrate is a partition; coupling the first, second, third and fourth set of molecules to the solid support; different types of molecules include maleimide functional groups, different peptoids, different proteins and/or different amines; coupling the third set of molecules and fourth set of molecules; proteins comprising DNA; peptoids comprising peptide molecules or small molecules; maleimide as small molecules; coupling fourth set of molecules to second set of molecules including peptoids to proteins or peptoids to linker molecules on a substrate; supports are beads, claim 30a-d, 32, 39 and 42) (paragraph [0133]; and Figure 1). Kodadek teaches that a sample component or ligand binding moiety present in a sample can be captured or bound on any of a variety of binding element array/support combinations, wherein each addressable location has one or more binding elements, wherein the binding elements can be a biological molecules such as a peptides, polypeptides, or nucleic acids, and wherein binding elements can comprise purely random feature and a non-random feature (interpreted as sets including second set and fourth set comprising different ligands; are peptide molecules; and nucleic acids such as DNA, claims 30, 32 and 54) (paragraph [0089], lines 1-4; and [0090]). Kodadek et al. teach that a support can be any shape such as a strip, a plate, or a dish with a series of wells (interpreted as wells), wherein each binding element can be immobilized at different addressable locations at the support surface (interpreted as wells, claims 46 and 48) (paragraph [0091]). Kodadek teaches that binding of serum antibodies to the array is typically quantified by subsequent incubation with a fluorescently labeled secondary antibody; and that peptoids that capture antibodies enriched in the diseased state are identified by comparison of the pattern of antibody binding of the two samples to the arrays (interpreted as a first, second, third and/or fourth set; and antibodies, claims 30 and 55) (paragraph [0011], lines 29-34).


Response to Arguments
Applicant’s arguments filed December 15, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Kodadek does not teach coupling: (i) the third set of molecules to the first complex; and (ii) the fourth set of molecules to the second complex as recited in claim 30 (Applicant Remarks; pg. 5, last full paragraph). 
Regarding (a), it is noted that instant claim 30 is very broadly recited such that there no specific molecules, partitions, supports, molecules, types, etc. are recited in instant claim 30. as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that Kodadek does not teach coupling: (i) the third set of molecules to the first complex; and (ii) the fourth set of molecules to the second complex as recited in claim 30, is not found persuasive. As discussed supra, instant claim 30 does not specifically identify the supports, partitions, complexes, different types of molecules, the same type of molecule, etc. that are encompassed by instant claim 30. Kodadek teaches methods of using synthetic molecules to bind proteins, nucleic acids, carbohydrates or non-adherent cells present in complex biological mixtures including blood, cerebrospinal fluid, sputum, semen, and saliva (interpreting proteins, nucleic acids, carbohydrates, and cells as the same type of molecule or different type molecule within biological partitions such as cells or droplets); methods of using synthetic molecules to bind proteins, nucleic acids, carbohydrates or non-adherent cells present in complex biological mixtures including blood, cerebrospinal fluid, sputum and saliva, the invention comprising: (i) constructing an array of synthetic molecules having a plurality of structures; (ii) contacting the array with a complex biological mixture obtained from animals or cells, resulting in the capture of certain biological molecules or cells by certain molecules immobilized on the array; (iii) assessing the binding of certain captured molecules or cells through the use of a fluorescently labeled reagent that binds specifically to a given class of captured molecule or protein such as a labeled secondary antibody; (iv) comparing the binding pattern with the binding pattern of an appropriate control sample (interpreting synthetic molecules, captured molecules of a certain class, labeled reagent, proteins, nucleic acids, carbohydrates, and cells as the same type of molecule or different type molecule within biological partitions; interpreting biological fluids or cells as partitions; and forming a first complex and a second complex by binding molecules to a substrate, and/or binding biological molecules to the synthetic molecules; and interpreting binding a labeled secondary antibody to the captured molecules as binding a third set of molecules to the first complex and the fourth set of molecules to the second complex); and that in Example 1, different proteins that exhibit unique and reproducible fingerprints, profiles, or signatures when hybridized to a peptoid microarray, wherein microarrays are constructed that consist of 7680 different octameric peptoids spotted covalently on a maleimide-functionalized glass microscope slide (interpreting proteins and/or peptoids as a first/third set of molecules, and second/fourth set of molecules; same type of molecules (peptoids or proteins) and different type of molecules (different proteins and different peptoids); interpreting each spot is a different partition; interpreting first complexes and second complexes are formed by the peptoid binding to the same linker on array which is a linker having the same structure; or by binding proteins in a biological sample, wherein the biological sample is also interpreted as a plurality of partitions such as cells and/or droplets of blood, saliva, urine, etc.).



(2)	 The rejection of claims 30, 32, 39, 42, 46, 48, 54 and 55 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Watson (US Patent Application Publication No. 20130225418, published August 29, 2013).
Regarding claims 30, 32, 39, 42, 46, 48, 54 and 55, Watson teaches materials and methods for the preparation of nucleic acids including DNA and RNA for sequencing, wherein the method fragmentation of nucleic acids into short and long fragment populations (interpreted as DNA; first, second, third, or fourth sets of molecules that are the same, different types of fragments of DNA, and a first peptide sequence and a second peptide sequence), in which the short fragments are tailed by attaching an adaptor or adaptor sequence on their 3’ or 5’ ends (interpreted as coupling set of molecules); and then hybridized along the longer fragments to create hybridized fragments (also interpreted as coupling sets of molecules), wherein the tiled fragments are exposed to a library of barcoded primers that target the ligated ends of the short fragments (interpreted as sets of molecules that are primers), and the primers are used to analyze the hybridized fragments, wherein analysis can be by amplifying the fragments (short) by, for example, end point or PCR (interpreting long fragments, short fragments, primers and adaptors as first, second, third, or fourth sets of molecules, a first peptide sequence and a second peptide sequence; DNA; peptides; and interpreting ligating barcoded primers as coupling a third set of molecules to the first complex, and the fourth set of molecules to the second complex, claims 30, 32 and 54) (paragraph [0004]). Watson teaches that the principles of the invention can be applied to analyze all or a portion of genomic DNA, RNA or cDNA, wherein the techniques disclosed provide labeled materials isolated in fluid compartments for use with analytical techniques such as sequencing, haplotyping, and multiplex digital-PCR (interpreted as DNA) (paragraph [0009]). Watson teach that the target material can be sequestered in a fluid compartment or a partition such as a single droplet (interpreted as a partition, and droplet), such that other reagents include labels (e.g., barcoded or optically-labeled N-mers) can be provided, optionally also sequestered in droplets, wherein other reagents can be introduced into the fluid partitions containing the target material, for example, by merging droplets, resulting in the labeling of the target molecules such as by hybridization of N-mers to target nucleic acids, wherein target material can undergo optional processing such as selective enrichment, amplification, or capture on a substrate such as beads (interpreted as coupling first, second, third and fourth sets of molecules to a solid support; beads; coupling a fourth set of molecules to a second set of molecules; different types and/or same type; a bead; partition; and droplet, claims 30a-d, 39, 42, 46 and 48) (paragraphs [0010]). Watson teaches that target material can be obtained from a sample and can include nucleic acids, proteins, carbohydrates, or other materials, wherein a sample can be a body fluid such as pus, sputum, semen, urine, blood or saliva (interpreted as sets of molecules that are the same type; or different types, claim 30) (paragraph [0011]). Watson teaches that capture sequences are introduced into droplets containing target material (interpreted as a first/third set), for example, by merging the droplets with a second set of droplets containing the capture sequences (interpreting capture sequences as a second/fourth set of molecules), wherein capture sequences can include a barcode label and a portion that is capable of being captured on a solid surface such as biotin/streptavidin, antibody/antigen; aptamers; anchored oligonucleotides, such that the capture sequence is allowed to hybridize to the target nucleic acid (interpreting the first peptide molecule; second peptide molecule as biotin, antibodies, streptavidine; sets of molecules; captured onto a solid surface; and encompassing coupling a third and set of molecules to the first complex, and the fourth set of molecules to the second complex, claims 30, 54 and 55) (paragraph [0020]). Watson teaches that capture sequences can be synthesized directly onto beads or be attached by means as biotinylated sequences and streptavidin beads (paragraph [0021], lines 1-3). Watson teaches that a single-stranded nucleic acid is hybridized to oligonucleotides attached to the surface of a flow cell (paragraph [0102], lines 1-3). Watson teaches that Illumina adaptors can anneal/ligate onto either the primer library or the output from a targeted sequencing run so that it can be hybridized directly onto a flow cell (paragraph [0159], lines 11-14).
Watson meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed December 15, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Watson does not teach coupling: (i) the third set of molecules to the first complex; and (ii) the fourth set of molecules to the second complex as recited in claim 30 (Applicant Remarks; pg. 6, fourth full paragraph). 
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 30 and the MPEP. Applicant’s assertion that Watson does not teach coupling: (i) the third set of molecules to the first complex; and (ii) the fourth set of molecules to the second complex as recited in claim 30, is not found persuasive. As discussed supra, instant claim 30 does not specifically identify the supports, partitions, complexes, different types of Watson teaches analyzing all or a portion of genomic DNA, RNA or cDNA, wherein labeled materials are isolated in fluid compartments such as droplet libraries, and that the target material and other reagents such as labels are sequestered in a fluid compartment or a partition such as a single droplet, wherein target material can be obtained from a sample and can include nucleic acids, proteins, carbohydrates, or other materials, wherein a sample can be a body fluid such as pus, sputum, semen, urine, blood or saliva (interpreting fluid compartments and body fluids as partitions; and a first set or second set of molecules that are the same type or different types); and that droplets can undergo processing including amplification or capture onto a substrate such as a bead, wherein amplification includes ligating a library of barcoded primers to the ends of the fragments; and that a droplet containing a capture sequence can be merged with a tag or label such as barcode label, wherein the capture sequence is allowed to hybridize to the target nucleic acid (interpreting complex formation as binding target material to labels, binding target materials to primers during amplification and/or binding target materials to beads; interpreting targets, beads, labels, primers, capture sequences, etc. as a first/third set of molecules and/or a second/fourth set of molecules that are the same type or different type, and that bind to form a first complex and a second complex; and interpreting ligating barcoded primers or hybridizing barcode tags or labels as coupling a third set of molecules to the first complex, and the fourth set of molecules to the second complex). Thus, Watson teaches all of the limitations of the claims.


New Objections/Rejections
Claim Objection
	Claims 30, 32, 39, 42, 46, 48, 54 and 55 are objected to because of the following informalities: a clean copy of the claims is requested because Applicant has made a multitude of changes to the claims resulting in significant portions of the recitation being lined-through, and thus visually challenging to the Examiner to correctly decipher the claimed invention.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(3)	Claims 30, 32, 39, 42, 46, 48, 54 and 55 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Srinivasan et al. (US Patent Application Publication No. 20070275415, published November 29, 2007). This is a new rejection necessitated by amendment of the claims in the response filed 12-15-2021.
Regarding claims 30, 32, 39, 42, 46, 48, 54 and 55, Srinivasan et al. teach a method of detecting a target analyte in a sample, wherein the method comprises: (a) executing droplet operations to combine affinity-based assay reagents on a droplet microactuator with a sample potentially comprising the target analyte to generate a signal indicative of the presence, absence and/or quantity of the analyte; and (b) detecting the signal, wherein the signal corresponds to the presence, absence and/or quantity of the analyte, wherein analytes include antigenic substances, haptens, antibodies, proteins, peptides, amino acids, nucleotides, nucleic acids, drugs, small molecules, and cells (interpreted as a first sets of molecules; second sets of molecules; partitions including droplets; forming a first complex; forming a second complex; different types of molecules; the same types of molecules; coupling; encompassing DNA molecules; peptides; and antibodies, claims 30, 32, 39, 46, 48, 54 and 55) (paragraphs [0014]; and [0018]). Srinivasan et al. teach a droplet microactuator comprising a droplet any one or more reagents and/or samples for conduction nucleic acid amplification, such that in amplification protocols of the invention, various reagents can be combined with a nucleic acid template to yield an amplification-ready droplet, such as a PCR-ready droplet, wherein PCR reagents including primers are provided in the droplet actuator and combined, wherein reagents used in amplification methods include one or more primers such that two primers are used to define the region of the nucleic acid template to be amplified (interpreted as a plurality of partitions; and droplets, claims 30, 46 and 48) (paragraphs [0060]; and [0077], lines 1-6). Srinivasan et al. teach that “beads” include any bead or particle capable of interacting with a droplet on or in proximity with a droplet microactuator, wherein a bead is capable of being transported in a droplet on a droplet microactuator (interpreted as a plurality of beads, claim 42) (paragraph [0020], lines 1-9). Srinivasan et al. teach that a large number of copies of one or more nucleic acid molecules can be made in a single droplet from a small number of copies or even a single copy present in the droplet, such that PCR provides amplified target nucleic acid molecules (interpreted as a plurality of one PCR primer; and encompassing 102 to 1010 copies of the PCR primer; and interpreting coupling primers to the nucleic acid molecule as coupling a third and fourth set of molecules to a first and second complex, claims 30 and 36) (paragraph [0056], lines 1-10). Srinivasan et al. teach that the sample, which includes a nucleic acid template for amplification can be of any type including genomic DNA, RNA, plasmids, and artificial sequences (paragraph [0065]). Srinivasan et al. teach in Figure 4, Step 1, droplets comprising PCR reagents (interpreted as droplet comprise reagents for PCR), wherein the DNA source and PCR reagents undergo amplification such that the amplified nucleic acid sample (interpreted as a nucleic acid template molecule) can be immobilized within the droplet microactuator (interpreted as a plurality of microdroplets) so that reagent droplets can be brought into contact with the immobilized nucleic acid (interpreted as a nucleic acid template molecule), wherein immobilization can be on a surface of the droplet microactuator, such as beads made from polymers, polymeric resins, and optionally including magnetically responsive materials, and wherein useful substrates for attachment include glass, gold, polyacrylamide gels, Teflon, and optical fibers, such that materials can, for example, be provided as films, particles, matrices or beads (interpreted as first partitions; second partitions; first sets of molecules; second sets of molecules; substrate; forming complexes; different types of molecules; the same types of molecules; coupling; encompassing DNA molecules; substrate; and beads, claims 30, 32, 39, 42, 46 and 48) (paragraphs step 3 of Figure 4, that double-stranded nucleic acid is treated with a denaturing reagent to yield single-stranded sample, wherein immobilization can occur before or after denaturation (interpreted as immobilizing a first/third molecules and second/fourth molecules, claim 30) (paragraph [0161]; and Figure 4). Srinivasan et al. teach in steps 4 and 5 of Figure 4, the immobilized single-stranded nucleotide sample is primed to yield a double-stranded segment, wherein priming can be achieved by transporting a droplet comprising primers into contact with the immobilized sample (interpreted as first/third molecules and second/fourth molecules; forming a first complex; forming a second complex; partitions; and molecules that are the same or different, claims 30, 46 and 48) (paragraph [0163]; and Figure 4). Figure 4, Steps 1-5 is shown below:

    PNG
    media_image1.png
    696
    404
    media_image1.png
    Greyscale

Figure 4
Srinivasan et al. teach that the invention includes a droplet along with a polymerase, nucleotides, and/or one or more primers at a concentration sufficient to facilitate amplification of a target nucleic acid, such that when two primers are used, they are typically provided in equal concentrations (interpreting target nucleic acids and primers as first/third molecules and second/fourth molecules; forming a first complex; forming a second complex; partitions; and molecules that are the same or different, claims 30, polymeric material, coatings, and moieties, which permit attachment of any assay reagent (interpreting coatings and/or an assay reagent as first/third molecules and second/fourth molecules, claim 30) (paragraph [0020], lines 22-25). Srinivasan et al. teach a method comprising: (1) immobilizing on a surface an antibody (primary) with specificity for a target analyte; (2) washing the immobilized antibody; (3) expose the immobilized antibody to a sample droplet including a target analyte with binding affinity for the immobilized antibody; (4) washing the immobilized antibody-target analyte complex; (5) exposing the immobilized antibody including the target analyte bound thereto to a droplet including a reporter (secondary antibody); (6) washing away excess reporter; (7) performing additional steps to provide an additional parameter or signal; (8) measuring the measurable parameter; (9) providing an output indicative of the signal (interpreting binding a secondary antibody to the immobilized antibody that is bound to an analyte as coupling a third or fourth set of molecules to a first or second complex, claim 30) (paragraphs [0206]-0215]). Srinivasan et al. teach that a sample droplet is contacted with the antibody or antibody fragment immobilized onto a bead or surface to permit any target analyte present in the sample to bind with the immobilized antibody or antibody fragment (interpreted as antibody fragments, claim 55) (paragraph [0222], lines 1-3). Srinivasan et al. teach that any number of beads can be contained within a droplet, wherein the number of magnetically responsive beads can range from 1 to several 100,000’s, such that in one embodiment, the invention makes use of one to 100 magnetically responsive beads per droplet (interpreted first/third molecules and second/fourth molecules in partitions, claim 30) (paragraph [0363], lines 1-11). Srinivasan et al. teach that the filler fluid can be any fluid in which that droplet microactuator can conduct one or more droplet operations, wherein suitable liquid fillers include halogenated oils such as fluorocarbons and perfluorocarbons (paragraph [0398], lines 1-3 and 8-15). Srinivasan et al. teach that the systems are scalable and can control tens, hundreds, thousands or more parallel droplet manipulations per droplet microactuator (interpreted as 102 to about 1010 copies of the PCR primers to the same type of molecules and different types of molecules, claim 30) (paragraph [0496], lines 7-10). Srinivasan teaches that droplets can be merged or combined (interpreted as forming a first complex and a second complex, claim 36) (paragraph [0153], lines 1-7). Srinivasan et al. teach that another approach involves plate-to-droplet microactuator interface in which the contents of plates such as 96-well plates, are transported onto the droplet microactuator in parallel by using pressure (interpreted first/third molecules and second/fourth molecules in partitions; and wells, claims 30, 46 and 48) (paragraph [0431], lines 17-22).
Srinivasan et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 30, 32, 39, 42, 46, 48, 54 and 55 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/AMY M BUNKER/
Primary Examiner, Art Unit 1639